DETAILED ACTION
Applicant’s amendment and response dated 7/27/21 has been provided in response to the 4/29/21 Office Action which rejected claims 1-20, wherein claims 1, 2, 4, 6-12, 17 and 19 have been amended. Thus, claims 1-20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (US Patent Application Publication 2016/0291942 A1) in view of Rose et al (US Patent Application Publication 2015/0331681 A1). 
As to claim 1, Hutchison teaches a method performed by a computing device, the method comprising: 
receiving input source code (See e.g. [0066] - A compiler-interpreter is a system configured to accept a program in source code form;
 identifying one or more data dependencies in the input source code (see e.g. [0066]- Compiling or interpreting the program may comprise generating a parsed representation of a program, building a Data Dependency Graph (DDG) and [0079] - the compiler-interpreter (200) may comprise a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure),
based at least on the one or more data dependencies, identifying one or more immutability points (e.g. constant values) in the input source code (see e.g. [0100] - A DDG may consist of some nodes that have no dependencies. These are values or collections that are not a function of other values or collections. Examples of such nodes include but are not limited to constant or literal values and abstract: A system for providing a computer configured to read an immutable value for a variable) and 
converting, to one or more service modules (e.g.  object code), at least some of the input source code and occurs in the input source code after the one or more immutability points (see e.g. [0066] - The compiler-interpreter may either execute the instructions in the parsed representation of the program directly, or it may generate compiled instructions in a lower-level representation for later execution by the processor or a runtime environment [0106] - The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed).

Hutchison does not specifically teach where one or more particular data items cease to be modified by the input source code or converting at least some of the input source code that operates on the one or more particular data items.

In an analogous art of compiling code, however, Rose teaches where one or more particular data items cease to be modified by the input source code (See e.g. [0038] - value types are immutable, meaning that the value type (at least from the perspective of an end user) cannot be updated in a piece-wise fashion; In the context of a variable, field, or container, immutability implies that the value held by that variable or container cannot be replaced (e.g. is frozen) and Fig.6 and associated text, e.g. [0330]- the interpreter 108 determines whether the field is immutable; In some embodiments, the field or the value type as a whole is associated with a keyword in the source code files 101 that indicates the field or value type is frozen and cannot be changed. Similar to the "atomic" keyword described above, this can be reflected in the class files 103 and/or the virtual machine memory layout 300 as flags or metadata for the interpreter 108 to read during block 603. If the field is immutable, the interpreter 108 proceeds to block 602) and converting at least some of the input source code that operates on the one or more particular data items (see e.g. [0048] - compiler 102 receives as input the source code files 101 and converts the source code files 101 into class files 103 that are in a format expected by the virtual machine 104; the class files 103 may contain other structures as well, such as tables identifying constant values and/or metadata related to various structures (classes, fields, methods, and so forth) and Fig.6 and associated text. e.g. [0329] - At block 602, the interpreter 108 performs the access without atomic restrictions. For example, the interpreter 108 can perform the access without atomic restrictions by converting the access to lower level instructions which do not provide any atomic guarantees).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hutchison to incorporate/implement the limitations as taught by Rose in order to provide a more efficient method/system of utilizing value type constructs within programming code for the purpose of improving performance, as suggested by Rose.

As to claim 2, Hutchison also teaches wherein identifying the one or more data dependencies comprises constructing a graph with nodes and edges representing the one or more data dependencies (See e.g. [0054]).

As to claim 3, Hutchison also teaches wherein the graph is a directed acyclic graph (See e.g. [0047] and [0054].

As to claim 4, Hutchison also teaches compiling portions of the input source code prior to the one or more immutability points into imperative bytecode (see e.g. [0106] - The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed) and [0157] - FIG. 29 shows an imperative programming module 6. Element 20 illustrates parameter modules, element 25 illustrates return values, and element 28 illustrates an external state. A first write function 21A, second write function 21B, first read function 23A, and second read function 23B are shown. Element 25 shows an external state); and compiling the one or more service modules into services bytecode (See e.g. [0156] - FIG. 28 shows a functional programming module 5. Element 10 illustrates parameter values, element 15 illustrates return values, and element 18 illustrative a recursive call tree).

As to claim 5, Hutchison also teaches wherein the converting further comprises: creating service tasks (e.g. work units) to execute instances of the one or more service modules (See e.g. [0085] - A work unit may embodied as a collection of DDG nodes that are executed together on one processor core and [0106] - Each DDG node or work unit corresponds with one or more expressions, statements or lines of code in the program).

As to claim 6,  Hutchison also teaches based at least on the one or more data dependencies, identifying at least two service tasks that can run in parallel and configuring the at least two service tasks to execute in parallel at runtime (See e.g. [0083] - An execution plan is a scheduling of operations that respects the partial ordering inherent in the DDG, but that potentially allows multiple DDG nodes' expressions to be computed in parallel and [0091] - Parallelization opportunities that may be directly determined from the structure of the DDG are as given in the A, [B, C], D example above. These opportunities for executing in parallel the expression, statements or lines corresponding to two or more DDG nodes or work units may be found whenever there is no directed path between any of the DDG nodes or work units).

As to claim 8, Hutchison also teaches based at least on the one or more data dependencies, detecting that a particular service task depends on output of another service task; and configuring the particular service task to await output of the another service task at runtime (See e.g. [0097] - the compiler interpreter 200 comprises: a DDG analyzer (1315) configured to: receive data concerning the arcs connecting a node in the DDG to its dependency nodes and dependent nodes [0101] - the compiler-interpreter is furthermore configured to generate synchronization logic that waits for the output values from all required dependency nodes of a given node in the DDG to be computed before commencing computation on the given node).

As to claim 9, Hutchison also teaches wherein the identifying the one or more data dependencies comprises detecting at least one data item that is updated in multiple iterations of a loop in the input source code (See e.g. [0172] - a reference to a variable x that can change across loop iterations, where a variable that increments in each loop iteration is i, could define the value of x produced in the current iteration as a function of the value computed in the previous iteration).

As to claim 10, Hutchison teaches a system (see Fig.1 and associated text) comprising: a hardware processing unit (e.g. processor 105); and a storage resource storing computer-readable instructions (e.g. storage media 130) which, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive input source code (See e.g. [0066] - A compiler-interpreter is a system configured to accept a program in source code form;)
identify one or more data dependencies in the input source code (see e.g. [0066]- Compiling or interpreting the program may comprise generating a parsed representation of a program, building a Data Dependency Graph (DDG) and [0079] - the compiler-interpreter (200) may comprise a DDG generator 730 configured to generate (730P) a data dependency graph (DDG) (700) having structure),
based at least on the one or more data dependencies, identify immutability points (e.g. constant values) in the input source code (see e.g. [0100] - A DDG may consist of some nodes that have no dependencies. These are values or collections that are not a function of other values or collections. Examples of such nodes include but are not limited to constant or literal values and abstract: A system for providing a computer configured to read an immutable value for a variable),
convert, to one or more service modules (e.g.  object code), at least some of the input source code and occurs in the input source code after the one or more immutability points (see e.g. [0066] - The compiler-interpreter may either execute the instructions in the parsed representation of the program directly, or it may generate compiled instructions in a lower-level representation for later execution by the processor or a runtime environment [0106] - The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed) and 
consistently with the one or more data dependencies, schedule service tasks that execute the one or more service modules at runtime (see e.g. [0085] - A work unit may embodied as a collection of DDG nodes that are executed together on one processor core and [0106] - Each DDG node or work unit corresponds with one or more expressions, statements or lines of code in the program).

Hutchison does not specifically teach where one or more particular data items cease to be modified by the input source code or convert at least some of the input source code that operates on the one or more particular data items.

In an analogous art of compiling code, however, Rose teaches where one or more particular data items cease to be modified by the input source code (See e.g. [0038] - value types are immutable, meaning that the value type (at least from the perspective of an end user) cannot be updated in a piece-wise fashion; In the context of a variable, field, or container, immutability implies that the value held by that variable or container cannot be replaced (e.g. is frozen) and Fig.6 and associated text, e.g. [0330]- the interpreter 108 determines whether the field is immutable; In some embodiments, the field or the value type as a whole is associated with a keyword in the source code files 101 that indicates the field or value type is frozen and cannot be changed. Similar to the "atomic" keyword described above, this can be reflected in the class files 103 and/or the virtual machine memory layout 300 as flags or metadata for the interpreter 108 to read during block 603. If the field is immutable, the interpreter 108 proceeds to block 602) and converting at least some of the input source code that operates on the one or more particular data items (see e.g. [0048] - compiler 102 receives as input the source code files 101 and converts the source code files 101 into class files 103 that are in a format expected by the virtual machine 104; the class files 103 may contain other structures as well, such as tables identifying constant values and/or metadata related to various structures (classes, fields, methods, and so forth) and Fig.6 and associated text. e.g. [0329] - At block 602, the interpreter 108 performs the access without atomic restrictions. For example, the interpreter 108 can perform the access without atomic restrictions by converting the access to lower level instructions which do not provide any atomic guarantees).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hutchison to incorporate/implement the limitations as taught by Rose in order to provide a more efficient method/system of utilizing value type constructs within programming code for the purpose of improving performance, as suggested by Rose.

As to claim 12,  Hutchison also teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on the one or more data dependencies, identify ordering constraints for executing the service tasks; and run the service tasks consistently with the identified ordering constraints (see e.g. [0053] A partial ordering may be an ordering that may impose constraints between some pairs of elements or nodes and [0081] - As shown in FIG. 8, the compiler-interpreter (200) may comprise a work unit generator (845). The work unit (845) may be configured to generate synchronization logic at the inputs and outputs of each work unit or at a beginning and an end of each node to ensure the partial ordering of the DDG (700) is respected as the work units or nodes are processed or executed).  

As to claim 13, Hutchison also teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: in at least one instance, run multiple service tasks in parallel as indicated by the ordering constraints (See e.g. [0067] and [0083] - An execution plan is a scheduling of operations that respects the partial ordering inherent in the DDG, but that potentially allows multiple DDG nodes' expressions to be computed in parallel, as long as those nodes do not depend upon each other).

As to claim 14, Hutchison also teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: in at least one instance, run multiple service tasks in series as indicated by the ordering constraints (See e.g. [0083] - Two valid serial execution plans would be to execute the DDG nodes' expressions in the sequence: (1) A, B, C, D; (2) A, C, B, D).

As to claim 15, Hutchison also teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to:  Page 38 of 41compile a first portion of the input source code into imperative bytecode (see e.g. [0157] - FIG. 29 shows an imperative programming module 6. Element 20 illustrates parameter modules, element 25 illustrates return values, and element 28 illustrates an external state. A first write function 21A, second write function 21B, first read function 23A, and second read function 23B are shown. Element 25 shows an external state,) execute the imperative bytecode to obtain result data and provide the result data as input data to individual service tasks when available (see e.g. [0086] – Each node in the DDG has two parts: an associated expression (an expression, statement or line in the program source code) and a value or collection of values computed by that expression. The expression takes as inputs zero, one or more than one values or collections of values computed by other expressions [0106] - The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed).

As to claim 16, Hutchison also teaches wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to output a workflow module (e.g. work unit generator) that relates the service tasks and coordinate runtime communication among the service tasks according to the workflow module (See e.g. [0081] - the compiler-interpreter (200) may comprise a work unit generator (845). The work unit (845) may be configured to generate synchronization logic at the inputs and outputs of each work unit or at a beginning and an end of each node to ensure the partial ordering of the DDG (700) is respected as the work units or nodes are processed or executed). 

As to claim 17, Hutchison teaches a method performed by a computing device, the method comprising: 
obtaining one or more service modules and a partial dependency graph of service tasks for executing the one or more service modules (See e.g. [0106] –Each DDG node or work unit corresponds with one or more expressions, statements or lines of code in the program. The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed and [0159] – FIG. 30 illustrates a DAG having a partial ordering. Elements X, Y, Z are arcs. In this graph, arrows shown lower in the figure occur after arrows shown higher in the figure. As shown in the graph, a value (element 30b, 30c, etc.) is be produced before the value can be read by a reader X), the one or more service modules having been converted from a portion of source code, wherein the portion occurs in the source code after one or more immutability points (see e.g. [0066] - The compiler-interpreter may either execute the instructions in the parsed representation of the program directly, or it may generate compiled instructions in a lower-level representation for later execution by the processor or a runtime environment [0106] - The compiler-interpreter is configured to first parse a program to produce an Abstract Syntax Tree (AST) or other intermediate representation, then use this intermediate representation to produce object code for the program, using either a bytecode, bitcode, binary code or machine code representation of the instructions to be executed),
 	executing the service tasks in an application process (See e.g. [0081]: The work unit (845) may be configured to generate synchronization logic at the inputs and outputs of each work unit or at a beginning and an end of each node to ensure the partial ordering of the DDG (700) is respected as the work units or nodes are processed or executed [0083]: An execution plan is a scheduling of operations that respects the partial ordering inherent in the DDG, but that potentially allows multiple DDG nodes' expressions to be computed in parallel, as long as those nodes do not depend upon each other [0085]: A work unit may embodied as a collection of DDG nodes that are executed together on one processor core),
 	detecting a particular runtime value that is output by a particular service task (see e.g. [0109]: The value or values computed by each node in the DDG or by each work unit may be cached or memorized, by storing a mapping between a set of inputs to the DDG node or work unit and the output value or set of values computed by the DDG node or work unit),
based at least on the particular runtime value, inserting one or more additional service tasks into the partial dependency graph to obtain a completed dependency graph (See e.g. [0090]: the compiler-interpreter may comprises a code analyzer (1110) configured to identify parallelization in the code (134) opportunities beyond those directly determinable from the partial ordering of the DDG. The code analyzer may be configured to: compare algebraic properties of values or collections of values to algebraic properties of the expressions or computational operations that operate on them and [0180]) and
based at least on the completed dependency graph, executing the one or more additional service tasks in the application process (See e.g. [0085]: A work unit may embodied as a collection of DDG nodes that are executed together on one processor core).



In an analogous art of compiling code, however, Rose teaches having been converted from a portion of source code that operates on the one or more particular data items (see e.g. [0048] - compiler 102 receives as input the source code files 101 and converts the source code files 101 into class files 103 that are in a format expected by the virtual machine 104; the class files 103 may contain other structures as well, such as tables identifying constant values and/or metadata related to various structures (classes, fields, methods, and so forth) and Fig.6 and associated text. e.g. [0329] - At block 602, the interpreter 108 performs the access without atomic restrictions. For example, the interpreter 108 can perform the access without atomic restrictions by converting the access to lower level instructions which do not provide any atomic guarantees), where the one or more particular data items cease to be modified by the input source code (See e.g. [0038] - value types are immutable, meaning that the value type (at least from the perspective of an end user) cannot be updated in a piece-wise fashion; In the context of a variable, field, or container, immutability implies that the value held by that variable or container cannot be replaced (e.g. is frozen) and Fig.6 and associated text, e.g. [0330]- the interpreter 108 determines whether the field is immutable; In some embodiments, the field or the value type as a whole is associated with a keyword in the source code files 101 that indicates the field or value type is frozen and cannot be changed. Similar to the "atomic" keyword described above, this can be reflected in the class files 103 and/or the virtual machine memory layout 300 as flags or metadata for the interpreter 108 to read during block 603. If the field is immutable, the interpreter 108 proceeds to block 602).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hutchison to incorporate/implement the limitations as taught by Rose in order to provide a more efficient method/system of utilizing value type constructs within programming code for the purpose of improving performance, as suggested by Rose.

As to claim 18, Hutchison also teaches obtaining a workflow module that defines the service tasks and Page 39 of 41executing the service tasks in the application process according to the workflow module (See e.g. [0081]:  As shown in FIG. 8, the compiler-interpreter (200) may comprise a work unit generator (845). The work unit (845) may be configured to generate synchronization logic at the inputs and outputs of each work unit or at a beginning and an end of each node to ensure the partial ordering of the DDG (700) is respected as the work units or nodes are processed or executed).
	
As to claim 19, Hutchison also teaches based at least on the completed dependency graph, identifying at least two additional service tasks that can be run in parallel (See e.g. [0090]: the compiler-interpreter may comprises a code analyzer (1110) configured to identify parallelization in the code (134) opportunities beyond those directly determinable from the partial ordering of the DDG. The code analyzer may be configured to: compare algebraic properties of values or collections of values to algebraic properties of the expressions or computational operations that operate on them and [0180]) and scheduling the at least two additional service tasks to run in parallel in the application process (see e.g. [0083]: An execution plan is a scheduling of operations that respects the partial ordering inherent in the DDG, but that potentially allows multiple DDG nodes' expressions to be computed in parallel, as long as those nodes do not depend upon each other).

As to claim 20, Hutchison also teaches the method of claim 19, wherein the particular runtime value comprises a loop counter (See e.g. [0172] - Note that one or more base cases may need to be specified, for example if i runs from 0 to n-1 during n iterations of the loop, then the programmer will need to define x[-1]=1 or similar as "sentinel value" or, or x[0]=1 as a base case for induction, so that the first value x[0] and subsequent values x[1] . . . x[n-1] are able to be computed).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison in view of Rose as applied to claim 6 above, and further in view of Baba (US Patent Application Publication 2013/0024849 A1).
As to claim 7, Hutchison in view of Rose teaches the limitations of claim 6, but does not specifically teach wherein the identifying the one or more data dependencies comprises identifying at least one data item that is updated in only one iteration of a loop in the input source code.
In an analogous art of analyzing code, however, Baba teaches wherein the identifying the one or more data dependencies comprises identifying at least one data item that is updated in only one iteration of a loop in input source code (See e.g. [0033] - The data dependency analyzing unit 210 analyzes whether a loop included in the source program 100 contains a loop-carried dependency variable. As described above, a loop-carried dependency variable is a variable whose value substituted thereto in one iteration is referred to in the subsequent iteration that is executed after the one iteration.)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hutchison in view of Rose to incorporate/implement the limitations as taught by Baba in order to provide an easier and more efficient way to change a source program to a parallelized version, as suggested by Baba (see [0117]).

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison in view of Rose as applied to claim 10 above, and further in view of Shih et al (US Patent 9,720,732 B1).
As to claim 11, Hutchison in view of Rose teaches the limitations of claim 10, but does not specifically teach wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: access one or more execution logs reflecting prior executions of the one or more service modules; and schedule the service tasks based at least on the one or more execution logs.
In an analogous art of task execution, however, Shih teaches accessing one or more execution logs reflecting prior executions of the one or more service modules and schedule the service tasks based at least on one or more execution logs (e.g. resource usage data, see e.g. col.8 line 66- col.9 lines 1-20 : resource usage data (which may be retrieved from resource management database 191 in some embodiments) may, for example, include the requesting client's past task execution history, resource manager may use past resource usage data and trends for a given set of resource instances to develop projections of future resource usage and use these projections in developing the execution plan or plans. Based on an analysis of the task specification and information from some or all of these additional data sources, the resource manager 180 may select one or more resource pools 121 to perform at least a portion of the task as part of an execution plan; the resource manager 180 may schedule and/or initiate at least a portion of the task at a resource instance from a pool identified for the execution plan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hutchison in view of Rose to incorporate/implement the limitations as taught by Shih in order to provide more efficient method to optimize task execution, as suggested by Shih (see [0117]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192